Citation Nr: 1451791	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a neurological disability of the upper extremities, to include as secondary to service-connected degenerative disc disease of the lumbar spine and degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to June 1991, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office.

The issue of entitlement to service connection for a bilateral neurological disability of the lower extremities, to include as secondary to service-connected degenerative joint disease of the lumbar spine was remanded in June 2012 along with the claim currently on appeal.  Following development conducted pursuant to the Board's July 2012 remand, the AOJ granted service connection for right and left lower extremity radiculopathy in a July 2013 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claim, and has been reviewed.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of this claim.

The Board notes that the Veteran had a VA examination in September 2012 that did not provide an adequate rationale for the opinion provided and did not address all of the questions requested in the Board's 2012 remand.  A June 2013 examination likewise did not provide sufficient rationale and/or address all of the questions presented by the Board.  Accordingly, an addendum opinion is needed.  Due to the complexity of the issue presented, an opinion by a neurologist is necessary.  

Service treatment records include a June 1976 report of treatment for an episode of leg numbness and a September 1980 report of treatment for left arm and hand numbness.  

Also, as the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(2014).   However, the amended regulation permitting presumptive service connection for early onset peripheral neuropathy still requires the condition be manifested to a compensable degree within one year following last exposure in Vietnam.  38 C.F.R. § 3.307, 3.309(e).  In Agent Orange Update 2010, the National Academy of Science "reaffirmed the conclusion in each of its prior reports that no data suggests that exposure to the chemicals of interest can lead to the development of delayed-onset chronic neuropathy many years after termination of exposure in those who did not originally experience early-onset neuropathy."  77 Fed. Reg. 47795-01.

The Veteran was discharged from service on June 30, 1991.  The Veteran submitted a statement in January 1993 noting left shoulder discomfort with numbness of the left fingers.  A March 1993 VA examination noted the Veteran complaining of numbness in the long, ring and index finger of the left hand that was variable.  Diminished sensation was noted on examination on the fingers and hand.

Private treatment records from May 1994 noted the Veteran complaining of pain in the calves, feelings of numbness in the soles of the feet and recent onset of weakness in both legs.  He noted a history of his calves tightening up beginning 6 to 12 months previously.  At that time he was diagnosed with peripheral sensory neuropathy.

A February 1995 private treatment report noted that nerve conduction studies strongly suggested a diagnosis of chronic inflammatory demyelinating polyneuropathy.  He was subsequently treated with immunoglobulin.


Additionally, during his recent VA examination, the Veteran reported receiving neurological treatment from Dr. Snyder.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete an authorization form for Dr. Synder so that records from this physician can be requested.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain ongoing relevant VA treatment records.  If any requested records are not available, the Veteran should be notified of such. 

2. After the above has been completed to the extent possible, forward the Veteran's claims file to a VA neurologist to obtain opinions concerning the relationship between the Veteran's peripheral neuropathy and service or service connected spine conditions.  If the neurologist determines an examination is necessary to respond to the questions, one should be scheduled.  

Following a review of the claims file and electronic VA treatment records, the neurologist should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the June 1976 report of treatment for an episode of leg numbness and a September 1980 report of treatment for left arm and hand numbness were an early manifestation of the chronic neurological disability diagnosed after service?  Please explain why or why not.

b.  If the in-service complaints were not an early manifestation of his current neurological disability, due to the relatively short period between service and the onset of his post-service neurological symptoms, is it at least as likely as not that the condition arose in service or is related to some incident of service, to include Agent Orange exposure therein?  In in explaining the reason for the conclusion, please address the significance of the neurological complaints involving the left hand 19 months after discharge from service, leg and foot symptoms beginning in late 1993, sensory peripheral neuropathy diagnosed in May 1994 and subsequent diagnosis of chronic inflammatory demyelinating polyradicular neuropathy in 1995.  

c.  If the Veteran's neurological disability did not arise in service and is not otherwise related to service, is the neurological disability of the upper extremities at least as likely as not caused by the Veteran's service-connected cervical and/or lumbar spine disabilities?  Please explain why or why not.

d.  If the neurological disability of the upper extremities was not caused by the Veteran's service-connected spine disabilities, is it at least as likely as not that the neurological disability of the upper extremities has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected spine disabilities?  Please explain why or why not.  

e.  If the neurological disability of the upper extremities was permanently worsened beyond normal progression by the service connected cervical or lumbar spine disability (aggravated) the examiner should attempt to quantify the extent of aggravation.  The rationale for the opinions should be provided.  

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

